DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response and Arguments
Acknowledgment is made of Amendment filed February 10, 2022.  Claims 1-20 are pending.  Applicant’s arguments with respect to the rejections in the previous Office Action have been fully considered and are persuasive.  Therefore the rejections have been withdrawn.  Specifically, Examiner agrees with and acknowledges that the prior art of record does not teach a driver having one or more pulse width modulation (PWM) circuits and does not specifically teach using the one or more PWM circuits for varying a color temperature of the emission of the lighting fixture and dimming of the LEDs in response to a change of an intensity of natural daylight incident onto an area of the lighting fixture.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a daylight responsive lighting fixture for illuminating a building interior, comprising: 5an optically transmissive sheet having a first broad-area surface and an opposing second broad-area surface, the second broad-area surface having a two-dimensional pattern of light deflecting surface structures; a plurality of dimmable light emitting diodes (LEDs) arranged into two or more groups each configured to emit light in a different color temperature towards the optically 10transmissive sheet; and an LED driver electrically connected to the LEDs, the LED driver having two or more LED intensity control channels and one or more pulse width modulation (PWM) circuits, wherein the two or more LED intensity control channels are configured to 15independently control a light emission intensity of the two or more groups of the LEDs using the one or more PWM circuits for varying a color temperature of the emission of the lighting fixture and further configured to provide dimming of the LEDs in response to a change of an intensity of natural daylight incident onto an area of the lighting fixture.  The best prior arts of record, Zhou, Haim and Bornstein, collectively disclose or render obvious the claim but fail to teach or suggest an LED driver having one or more pulse width modulation (PWM) circuits, wherein the two or more LED intensity control channels are configured to 15independently control a light emission intensity of the two or more groups of the LEDs using the one or more PWM circuits for varying a color temperature of the emission of the lighting fixture and further configured to provide dimming of the LEDs in response to a change of an intensity of natural daylight incident onto an area of the lighting fixture.  Accordingly, the claim is deemed patentable over the prior art of record.  Claims 2-10 are allowable in that they are dependent on, and further limit claim 1.
Regarding claim 11, the prior art of record neither anticipates nor renders obvious the collective limitations of the claim, including a daylight responsive lighting fixture for illuminating a building interior, comprising: a plurality of dimmable light emitting diodes (LEDs) arranged into two or more 20groups each configured to emit light in a different color temperature; an optically transmissive sheet disposed in an energy receiving relationship with respect to the LEDs and having a first broad-area surface and an opposing second broad-area surface, the second broad-area surface having a two-dimensional pattern of light deflecting surface structures; and 25an LED driver electrically connected to the LEDs, the LED driver having two or more LED intensity control channels and one or more pulse width modulation (PWM) circuits, wherein the LED driver is configured to provide dimming of the LEDs using the one or more PWM circuits in response to a change of an intensity of natural daylight 30incident onto an area of the lighting fixture and further configured to vary an emission color temperature of the lighting fixture by independently controlling the amount of light emitted by each of the two or more groups of the LEDs using the two or more LED -90-intensity control channel.  The best prior arts of record, Zhou, Haim and Bornstein, collectively disclose or render obvious the claim but fail to teach or suggest an LED driver having one or more pulse width modulation (PWM) circuits, wherein the LED driver is configured to provide dimming of the LEDs using the one or more PWM circuits in response to a change of an intensity of natural daylight 30incident onto an area of the lighting fixture and further configured to vary an emission color temperature of the lighting fixture by independently controlling the amount of light emitted by each of the two or more groups of the LEDs using the two or more LED -90-intensity control channel.   Accordingly, the claim is deemed patentable over the prior art of record.  Claims 12-20 are allowable in that they are dependent on, and further limit claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875